Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered December 20, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4x/2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the plausibility of the police account of the transaction and the minor inconsistencies in the police testimony, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations (see, People v Gaimari, 176 NY 84, 94).
Since defendant’s objection was on a different ground from the ground raised on appeal, his claim that the prosecutor improperly presented rebuttal testimony to impeach him on a collateral matter is unpreserved, and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s admission of rebuttal testimony concerning a contemporaneous apparent drug transaction was a proper exercise of discretion. This evidence was not collateral because it was not received for the sole purpose of impeaching defendant’s credibility. On the contrary, it was relevant to material issues raised by defendant (see, People v Rodriguez, 220 AD2d 208, 209, lv denied 87 NY2d 977). Concur — Mazzarelli, J.P., Andrias, Wallach, Rubin and Marlow, JJ.